internal_revenue_service number release date index number ------------------------------- ------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-141072-09 date december re -------------------------------------------------------------------- ------------------------------------------------------------------------ legend settlor ---------------- son ------------------------------- daughter --------------------- grandchild --------------------------- grandchild ---------------------------- grandchild ----------------------------- grandchild ------------------------------ trust a -------------------------------------------------------------------------------------- trust b -------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- trustee ------------------------------ date ------------------ date ---------------------- company ---------------------------------- x ------------- y ------------- z ---- plr-141072-09 state ------------------- statute --------------------------------------------------------------------- statute --------------------------------------------------------------------- dear --------------- this responds to a letter from your authorized representative dated date and subsequent correspondence requesting rulings on the generation-skipping_transfer gst and estate_tax consequences resulting from the proposed modifications to two trusts you represent the facts to be as follows on date settlor created an irrevocable_trust trust a for the primary benefit of his son son and son’s issue son has four children grandchild grandchild grandchild and grandchild date is prior to date trust a is governed by the laws of state and trustee a bank is currently serving as trustee article two sec_2 a of trust a provides for mandatory distributions of net_income to son in quarterly payments sec_2 b provides for specified distributions of principal to son upon reaching certain age requirements upon son’s death if son has then living issue the remaining trust assets remain in trust for such surviving issue and will be divided into shares for each such surviving issue per stirpes the trust for each of son’s issue provides for mandatory distributions of net_income in quarterly installments and when such issue attains the age of twenty-one the trust held for such issue is distributed to each such issue free of any trust under sec_2 f the trustee in the trustee’s discretion may distribute principal to a beneficiary who is then drawing all or part of the net_income after taking into consideration other assets and means of support available to such beneficiary for the beneficiary’s education or to pay the medical hospital or related expenses of such beneficiary occasioned by such beneficiary’s illness or the illness of such beneficiary’s spouse or children if upon the death of son son does not have then surviving issue but is survived by sister all of the remaining assets of trust a shall be distributed to a separate trust created for sister on date sec_2 j provides that unless sooner terminated by its terms trust a will terminate twenty-one years after the death of the survivor of settlor son and daughter on date settlor created another irrevocable_trust trust b also for the benefit of son and son’s issue_date is prior to date trust b is governing by the laws of state and trustee is currently serving as trustee with certain exceptions the terms of trust b are substantially identical to those of trust a_trust b provides for mandatory distributions of net_income to son in quarterly payments however the ages of principal distribution and the amounts of principal distribution to son as well as the plr-141072-09 conditions for discretionary principal distributions to son and other beneficiaries are slightly different the terms of succession of the trustees are also different state statute generally provides that a settlor and all beneficiaries of a_trust without court approval may modify a_trust instrument pursuant to state statute settlor and the beneficiaries of trust a and trust b propose to execute an agreement to modify both trusts specifically sec_3_3 through of article iii of trust a will be removed and replaced with new sec_3_3 through with respect to trust b article iii sec_3_1 will be modified and sec_3_3 through will be removed and replaced with new sec_3_3 through article iii of trust a and trust b generally contain provisions relating to the trustee some of the proposed modifications include provisions relating to the removal of a trustee resignation of a trustee the appointment of successor trustees and co- trustees and trustee compensation in addition a provision will be added authorizing the appointment of an investment_advisor and a company investment_advisor the company investment_advisor will have the sole discretion to direct the investment decisions with respect to any company stock held by the trusts including the right to vote the company stock held in trust a and trust b son will serve as the initial company investment_advisor during son’s lifetime son will have the power to appoint remove and replace investment advisors including the power to appoint himself as investment_advisor son will also have the power to remove and replace the trustee any successor trustee must be a corporate trustee that is not a_related_or_subordinate_party as defined in sec_672 with respect to settlor or any then living beneficiaries of the trust the successor corporate trustee must have capital and surplus of not less than dollar_figure including the capital and surplus of any subsidiary affiliate or related_entity trust a and trust b specifically provide that any company investment_advisor and any investment_advisor will be considered a fiduciary with such duties and obligations as provided in state statute trust a and trust b also provide that in addition to the powers conferred by law or elsewhere in the trust instrument the trustee shall have the power to adjust between principal and income to the extent the trustee considers necessary as provided in state statute company is a publicly traded company son owns x shares of company stock trust a and trust b combined own y shares of company stock the combined ownership of company stock by son trust a and trust b equates to z of the outstanding common_stock of company you represent that there have been no additions to trust a or trust b since date you have requested the following rulings the modifications to trust a and trust b as provided under the proposed agreement will not cause trust a or trust b to lose its status under of the tax_reform_act_of_1986 as exempt from gst tax under chapter plr-141072-09 the modifications to trust a and trust b will not cause any portion of the assets of trust a or trust b to be includible in the gross_estate of settlor son or any beneficiary of trust a or trust b except to the extent of property that is distributed to such person and remains in his or her estate at the date of his or her death generation-skipping_transfer_tax issue -- ruling no sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the act and sec_26_2601-1 provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status in general unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer in the present case trust a and trust b are exempt from the gst tax because trust a and trust b were irrevocable on date you have represented that no additions actual or constructive have been made to any of the trusts after that plr-141072-09 date accordingly pursuant to b a of the act and sec_26_2601-1 the trusts are not subject_to the gst tax you represent that the proposed modifications are authorized under state law based on the facts and representations we conclude that the proposed modifications will not result in a shift of any beneficial_interest in trust a or trust b to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modifications do not extend the time for vesting of any beneficial_interest in trust a or trust b beyond the period provided for in the original trust therefore the proposed modifications will not cause trust a or trust b to be subject_to the provisions of chapter estate_tax issues - ruling no sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate includes the value of any property or interest therein that would have been so included under sec_2035 the gross_estate shall be increased by the amount of any gift_tax paid_by the decedent or his estate on any gift made by the decedent or his spouse during the three year period ending on the date of decedent’s death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time plr-141072-09 made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona fine sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent’s death sec_20_2038-1 of the estate_tax regulations provides that sec_2038 does not apply if the decedent’s retained power could be exercised only with the consent of all parties having an interest in the property and the power adds nothing to the rights of the parties under local law sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent possessed a general_power_of_appointment at the time of death sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate in order for sec_2035 through to apply a decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed modifications to trust a and trust b do not change the beneficial interests of the beneficiaries thus the proposed modifications will not constitute a transfer by any beneficiary within the meaning of sec_2035 through further under the facts presented the proposed modifications will not result in the grant of a power_of_appointment to any beneficiary finally trust a and trust b are being modified pursuant to authority granted under statute accordingly settlor’s act of consenting to the modifications does not constitute the exercise of any retained power over the trusts we therefore conclude that the proposed modifications to trust a and trust b will not cause any portion of the assets of trust a or trust b to be includible in the gross_estate of settlor son or any beneficiary of trust a or trust b except to the extent of property that is distributed to such person and remains in his or her estate at the date of his or her death plr-141072-09 except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statements executed by the appropriate parties while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
